Citation Nr: 0906092	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the service-connected diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
diabetes mellitus.

5.  Entitlement to special monthly compensation based upon 
the loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and March 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), located in San Juan, Puerto Rico, which, in pertinent 
part, denied the above claims.

The issues of service connection for peripheral neuropathy of 
the lower extremities and erectile dysfunction, each to 
include as secondary to the service-connected diabetes 
mellitus, and entitlement to special monthly compensation 
based upon the loss of use of a creative organ, are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

2.  Peripheral neuropathy of the upper extremities is not 
manifested as a result of the Veteran's period of active 
service, is not the result of a service-connected disease or 
injury, and was not manifested to a compensable degree within 
any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for entitlement to service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to the service-connected diabetes mellitus, have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2005, December 2005, March 2006, 
and January 2007, the Veteran was notified of the evidence 
not of record that was necessary to substantiate his claims.  
He was told what information that he needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the requisite notice was sent to the Veteran by the 
letters dated in March 2006 and January 2007.   Nevertheless, 
because the Veteran's claims are being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
Veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for cardiovascular renal disease, to 
include hypertension, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service. 38 C.F.R. §3.307(a)(6)(ii) (2008). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) of record shows that the 
Veteran, in pertinent part, was decorated with a combat 
action ribbon.  In cases where a veteran asserts service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are applicable.  This 
statute and regulation ease the evidentiary burden of a 
combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the veteran was engaged 
in combat with the enemy, VA shall accept as sufficient proof 
of service connection satisfactory lay or other evidence of 
service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

A review of the Veteran's service treatment records reveals 
that there is no diagnosis of hypertension made during his 
period of active service.  Reports of medical examination 
dated in January 1968 and November 1968 each show that upon 
clinical evaluation his heart and vascular system were 
normal.  The associated reports of medical history of the 
same dates each show that the Veteran indicated he had never 
had high or low blood pressure.  The records do not show that 
blood pressure readings ever exceeded the recognized 
threshold for high blood pressure of 140/90.

Subsequent to service, a VA examination report dated in April 
1970 shows that his blood pressure was read to be 110/70 and 
his cardiovascular system was within normal limits.

A VA outpatient treatment record dated in November 1984 shows 
that the Veteran's blood pressure was read to be 120/90.

Thereafter, VA outpatient treatment records dated from 
January 2004 to February 2006 show that the Veteran was 
treated intermittently for symptoms associated with 
hypertension.

A VA hypertension examination report dated in December 2004 
shows that the Veteran's entire claims file was reviewed in 
conjunction with conducting the examination of the Veteran.  
The examiner indicated that the Veteran was first diagnosed 
with hypertension in February 1993, and that it was being 
treated with medication.  Blood pressure was read to be 
148/76, 140/78, and 142/72.  The heart had normal sinus 
rhythm, with no murmurs or gallops.  The chest showed lungs 
clear to auscultation and percussion.  There was no evidence 
of congestive heart failure.  The diagnosis was arterial 
hypertension, not caused by or the result of the Veteran's 
diabetes mellitus.

A VA diabetes mellitus examination report, also dated in 
December 2004 and conducted by the same VA examiner as the 
hypertension examination, shows that the Veteran reported 
taking medication for his hypertension, but that he denied 
any history of heart symptomatology, to include intermittent 
claudication.  The diagnosis, in pertinent part, was arterial 
hypertension.  The examiner reiterated that the hypertension 
was not caused by or the result of the Veteran's diabetes 
mellitus with neuropathy.


In an Informal Hearing Presentation dated in April 2008, the 
Veteran's representative asserted that the December 2004 VA 
examination reports were inadequate because, in part, they 
were inconsistent in their findings, and that they did not 
provide an opinion as to whether the service-connected 
diabetes mellitus aggravated the Veteran's hypertension.  

Initially, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran was ever 
diagnosed with hypertension during his period of active 
service.  The Veteran's service treatment records are highly 
probative as to the Veteran's condition at the time of his 
active duty, as they were generated with the specific purpose 
of ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  These reports are entirely negative for any 
symptoms associated with hypertension and weigh heavily 
against the claim.  The weight of the service treatment 
records is greater than subsequent treatment records based on 
a history as provided by the Veteran.  There is also no 
evidence of the manifestation of high blood pressure to a 
compensable degree within one year following separation from 
service.

The first evidence of record of an elevated blood pressure 
reading following service was not until the November 1984 VA 
outpatient treatment record which showed that the Veteran's 
blood pressure was 120/90.  This was more than 15 years 
following the Veteran's separation from active service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran currently has a diagnosis of 
hypertension which is being controlled by medication, there 
is no evidence of a chronic disability during his period of 
active service, continuity of symptomatology after such 
period of active service, or medical evidence associating a 
current diagnosis to service.  See Hickson, 12 Vet. App. at 
253.

Additionally, the competent medical evidence of record has 
not shown that the Veteran currently has hypertension which 
is etiologically or causally associated with any service-
connected disability, to include the service-connected 
diabetes mellitus.  In this regard, the Board finds probative 
the December 2004 opinion of the VA examiner, which states 
opines that the Veteran's hypertension was not caused by or 
the result of his diabetes mellitus.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The Board has considered the assertion of the Veteran's 
representative in the April  2008 Informal Hearing 
Presentation suggesting that the October 2004 VA examination 
reports were inadequate because, in part, they were 
inconsistent in their findings.  However, the Board finds 
that the inconsistent information referred to by the 
Veteran's representative does not bear on the eventual 
conclusion that the Veteran's hypertension is not 
etiologically related to the diabetes mellitus.  The 
Veteran's representative asserts that it was unclear which 
disability the examiner referred to when indicating a date of 
diagnosis of February 1993 in one of the reports.  The Board 
finds, however, that the date of diagnosis of February 1993 
was clearly as reported by the Veteran in the December 2004 
VA hypertension examination report.  In the December 2004 VA 
diabetes mellitus examination report, it is indicated that 
the Veteran did not recall the date of onset of the 
disability.  Regardless of which disorder the examiner was 
referring to (whether the hypertension or the diabetes 
mellitus), the examiner reached a conclusion that the 
hypertension was not secondary to the diabetes mellitus 
following a complete review of the evidence of record.

As to the assertion by the Veteran's representative that the 
December 2004 VA examination reports were inadequate because 
they did not provide an opinion as to whether the service-
connected diabetes mellitus aggravated the Veteran's 
hypertension, the Board finds that the examiner in each 
instance clearly set forth that the Veteran's hypertension 
was not caused by or the result of his diabetes mellitus.  As 
noted above, the Veteran's entire claims file was reviewed 
and considered by the examiner in conjunction with 
formulating his opinion.  Moreover, the Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Similarly, the Veteran has not provided any competent medical 
evidence to suggest that his hypertension was aggravated to 
any degree by his service-connected diabetes mellitus.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's hypertension was caused by or 
aggravated by the service-connected diabetes would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439. 

The Board has considered the assertions and arguments of the 
Veteran and his representative in support of his claim that 
he has hypertension that is manifested as a result of his 
service-connected diabetes mellitus.  While the Veteran is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 

Peripheral neuropathy of the upper extremities

The Veteran's service treatment records are entirely negative 
of a diagnosis of or symptoms associated with peripheral 
neuropathy of the upper extremities during his period of 
active service.  Reports of medical examination dated in 
January 1968 and November 1968 each show that upon clinical 
evaluation his upper extremities were normal.

Subsequent to service, a VA examination report dated in April 
1970 shows that the Veteran's musculoskeletal system 
demonstrated no abnormal findings, and that his neurological 
system was within normal limits.

The December 2004 VA diabetes mellitus examination report 
shows that the Veteran reported no history of numbness of the 
extremities.  Physical examination revealed normal deep 
tendon reflexes and normal sensory function.  Examination of 
the extremities was normal.

A VA peripheral nerves examination report dated in December 
2005 shows that the Veteran reported peripheral neuropathy in 
the lower extremities, but he denied any symptoms in the 
upper extremities.  Motor examination was normal; power and 
tone in the upper extremities were normal; there were no 
fasciculations, and atrophy or involuntary movements.  The 
diagnosis was no evidence of a peripheral neuropathy in the 
lower extremities.  There was no relevant diagnosis as to the 
upper extremities. 

A VA peripheral nerves examination report dated in March 2006 
shows that electrodiagnostic examination revealed no evidence 
of neuropathy in the upper extremities.  The diagnosis was no 
electrodiagnostic evidence of a peripheral neuropathy in the 
upper extremities at present.

A private electrodiagnostic examination report from G. J., 
M.D., dated in February 2006, shows that the Veteran reported 
a history of numbness of both upper extremities.  Nerve 
conduction studies of the upper extremities showed normal 
values for velocity, latency, amplitude for all motor and 
sensory nerves.  A needle electromyograph of the upper 
extremities was not performed.  There was no evidence of 
neuropathy in the upper extremities.

A private nerve conduction study report from A. T. A. M., 
M.D., dated in October 2006, did not show results relevant to 
the upper extremities.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the service-connected diabetes mellitus, has not been 
established.  The competent medical evidence of record does 
not show a diagnosis of peripheral neuropathy of the upper 
extremities, thus, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of current peripheral neuropathy 
of the upper extremities, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim.

The Board has considered the argument presented by the 
Veteran's accredited representative in the Informal Hearing 
Presentation alleging that the February 2006 private nerve 
conduction study was prepared at the direction of VA and that 
it was insufficient for the purpose of evaluating the 
Veteran's claim for service connection for peripheral 
neuropathy of the upper extremities.  Specifically, the 
contention is that as a needle EMG was not performed, a final 
and complete determination as to whether the Veteran 
currently has peripheral neuropathy of the upper extremities 
could not be made.  The Board is not persuaded by this 
argument.  It appears that a needle EMG was not performed 
because the neither the nerve conduction study was negative, 
thus eliminating the need for the EMG.  In view of the fact 
that none of the other medical records indicate a diagnosis 
of upper extremity peripheral neuropathy, a needle EMG does 
not appear indicated.  

The Board has considered the Veteran's statements in support 
of his claim that he has peripheral neuropathy of the upper 
extremities as a result of his service, to include as 
secondary to a service-connected disability.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has peripheral neuropathy 
of the upper extremities, for the Board to conclude that the 
Veteran has such a disability would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert, 5 Vet. App. at 33.

Accordingly, the Veteran's claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, to include as secondary to the service-connected 
diabetes mellitus, is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, to include as secondary to the service-connected 
diabetes mellitus.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to the service-connected 
diabetes mellitus, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for peripheral neuropathy of the 
lower extremities and erectile dysfunction, each to include 
as secondary to the service-connected diabetes mellitus, and 
entitlement to special monthly compensation based upon the 
loss of use of a creative organ.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the claims so that the Veteran is afforded every possible 
consideration. 

Initially, the Board notes that the Veteran's claim of 
service connection for peripheral neuropathy of the lower 
extremities was denied by the RO in March 2006 because the 
competent medical evidence of record had not shown that the 
Veteran had peripheral neuropathy of the lower extremities.  
The December 2005 VA peripheral nerves examination had 
concluded that there was no evidence of a peripheral 
neuropathy in the lower extremities as confirmed by 
electrodiagnostic examination.  However, the October 2006 
private nerve conduction study report from A. T. A. M., M.D., 
showed that while there was chronic bilateral lumbar 
radiculopathy, there was also distal symmetrical sensory 
peripheral neuropathy present.  As such, it appears that the 
competent medical evidence of record is unclear as to whether 
the Veteran does, in fact, have peripheral neuropathy of the 
lower extremities, and if so, whether it is secondary to or 
aggravated by the service-connected diabetes mellitus.  As 
such, on remand, the Veteran should be scheduled for a VA 
examination by an examiner that is qualified to render 
medical opinions  regarding the nature and etiology of his 
asserted peripheral neuropathy of the lower extremities.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

As to the issues of service connection for erectile 
dysfunction, to include as secondary to the service-connected 
diabetes mellitus, and entitlement to special monthly 
compensation based upon the loss of use of a creative organ, 
the Veteran underwent a VA genitourinary examination in 
December 2005.  It is indicated in the report that the 
Veteran asserted that he did not have impotence.  However, it 
was also indicated that he did not have vaginal penetration 
or ejaculation.  It was also indicated that he had not 
undergone treatment for his disorder, but then it was 
indicated that treatment was effective in allowing 
intercourse.  The diagnosis was urgency, incontinence most 
likely than not secondary to the service-connected diabetes 
mellitus.  The examiner, however, did not address whether the 
Veteran had erectile dysfunction or the loss of use of a 
creative organ, to include as secondary to his service-
connected diabetes mellitus.  In light of the inconsistencies 
of the examiner's findings as described above, and given the 
inadequate opinion, on remand, the Veteran should be 
scheduled for a VA genitourinary examination by so as to 
ascertain the nature and etiology of his asserted erectile 
dysfunction and loss of use of a creative organ.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008); see also Colvin, 1 Vet. App. at 171; 
Hatlestad, 3 Vet. App. at 213.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make arrangements for 
the Veteran to be scheduled for an 
appropriate VA examination to determine 
the onset and/or etiology of any 
peripheral neuropathy of the lower 
extremities found to be present.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner must state if the claims file was 
reviewed.  All tests deemed necessary 
should be conducted.

The examiner is asked to opine whether it 
is at least as likely as not that any 
peripheral neuropathy of the lower 
extremities found on examination had its 
onset during service or is related to any 
in-service disease or injury, to include 
diabetes mellitus.  The examiner should 
specifically set forth whether any 
peripheral neuropathy found on examination 
is caused or aggravated (i.e., permanently 
worsened) by a service-connected 
disability, to include his diabetes 
mellitus.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be 
provided in a legible report.

2.  The RO/AMC will make arrangements for 
the Veteran to be scheduled for a VA 
genitourinary examination to determine the 
onset and/or etiology of any erectile 
dysfunction found to be present.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner must state if the claims file was 
reviewed.  All tests deemed necessary 
should be conducted.

The examiner is asked to opine as to 
whether it is at least as likely as not 
that any erectile dysfunction found on 
examination had its onset during service 
or is related to any in-service disease or 
injury, to include diabetes mellitus.  The 
examiner should specifically set forth 
whether any erectile dysfunction is caused 
or aggravated (i.e., permanently worsened) 
by a service-connected disability, to 
include his diabetes mellitus.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran is impotent or otherwise 
has loss of use of a creative organ 
(including loss of erectile function), as 
a result of service or a service-connected 
disability, to include his diabetes 
mellitus.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be 
provided in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If any further action 
is required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  

Thereafter, if appropriate, the case is to be returned to the 
Board.  The Veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


